IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-75,046 & AP-75,047


EX PARTE LESTER JOE PERRY, Applicant




ON APPLICATIONS FOR WRITS OF HABEAS CORPUS 
FROM NACOGDOCHES COUNTY



 Per Curiam.


O P I N I O N

 These are applications for writs of habeas corpus which were transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07 of the Texas Code
of Criminal Procedure. Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  After
a trial by jury, Applicant was convicted of two counts of attempted capital murder, two
counts of aggravated assault on a public servant, and one count of unlawful possession of a
firearm by a felon.  Applicant received two life sentences on each capital murder conviction. 
Applicant also received sentences of fifty years imprisonment on the remaining three counts. 
In another cause, Applicant received a third conviction for assault on a public servant, and
his sentence was assessed at fifty years confinement.  His convictions were affirmed by the
Twelfth Court of Appeals on October 22, 2003.  Perry v. State, Nos. 12-03-00040-CR & 12-03-00041-CR (Tex. App. --  Tyler 2003, no pets.) (not designated for publication).  
	Applicant contends that his appellate counsel rendered ineffective assistance because
he failed to ensure that Applicant received timely notice of the Twelfth Court of Appeals'
decisions affirming his convictions.  As a result, Applicant claims that he was denied the
opportunity to file petitions for discretionary review. 
	The trial court has determined that counsel did not timely notify Applicant that his
convictions had been affirmed, thereby depriving Application his right to file pro se petitions
for discretionary review.  We agree.  Applicant is entitled to the opportunity to file an out-of-time petitions for discretionary review due to the ineffective assistance of his appellate
counsel.  Applicant is granted leave to file an out-of-time petitions for discretionary review
from the Court of Appeals' judgments in cause numbers 12-03-00040-CR and 12-03-00041-CR affirming his convictions in cause numbers F09763-2001 and F10-560-2002 from the
145th Judicial District Court of Nacogdoches County, Texas. Applicant shall file his petitions
for discretionary review with the Court of Appeals within thirty days of the issuance of this
Court's mandate. 
 
DELIVERED: November 17, 2004	
DO NOT PUBLISH